                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CLOVIS MUNICIPAL SCHOOLS
BOARD OF EDUCATION,

             Plaintiff,

v.                                                         CV No. 19-185 JB/CG

NATALIE PRECIADO, Parent of
J.G., a minor,

             Defendant.

                 ORDER VACATING INITIAL SCHEDULING ORDER
                   AND RULE 16 SCHEDULING CONFERENCE

      THIS MATTER is before the Court upon review of the record and the notice of

reassignment to the Honorable James O. Browning as the presiding judge. (Doc. 11). IT

IS HEREBY ORDERED that the Court’s Initial Scheduling Order, (Doc. 7), and the

Telephonic Rule 16 Scheduling Conference set for May 16, 2019, at 2:00 p.m. are

VACATED.

      IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
